Citation Nr: 0431623	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for residuals of a 
right leg growth.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from October 1959 to September 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  

The issues of service connection for a right leg growth and 
heart disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hypertension is controlled by medication and is 
not manifested by diastolic blood pressure readings 
predominantly of 110 or more; or systolic blood pressure 
readings predominantly of 200 or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate the claim in 
December 2003.  The agency of original jurisdiction issued 
the notification letter subsequent to the initial adverse 
determination in December 1997; however, that rating decision 
was made prior to the passage of the VCAA.  This letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to an increased rating in the December 1997 
rating decision, an October 1998 statement of the case and 
supplemental statements of the case dated in 2000 and 2004.  
The statement of the case and the supplemental statement of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefit sought, and included 
a detailed explanation as to why the veteran had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
1997, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until December 2003.  However, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the veteran has not identified any 
pertinent VA or private medical treatment that has not been 
obtained.  The evidence includes all relevant post-service VA 
and private medical treatment records.  It does not appear 
that there are additional medical treatment records that are 
necessary to proceed to a decision in this case.  

In this case the veteran has undergone multiple evaluations 
of his service-connected hypertension during VA outpatient 
treatment and during VA compensation examinations in 1997, 
1999, 2001 and 2003.  His private treating physician has also 
issued several statements regarding the veteran's blood 
pressure.  The examination reports and statements include 
medical findings and opinions on the issue regarding the 
veteran's hypertension.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The medical 
evidence and opinions contained in the above examination 
reports demonstrate that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased evaluation for Hypertension

The RO originally granted service connection for hypertension 
in an August 1967 rating decision.  The RO assigned a 10 
percent evaluation for hypertension, effective August 12, 
1966.  This disability rating has been in effect since that 
time.  

The veteran seeks an increased rating for his hypertension.  
He contends that his hypertension is worse than currently 
evaluated and he takes 2 different medications to control his 
hypertension.  He also contends that must take this 
medication in order to maintain control of his hypertension.  
He generally argues that he should be receiving a higher 
rating for his service connection hypertension.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Service-connected hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 for hypertensive vascular 
disease.  The disability ratings for hypertension were 
amended during the pendency of this appeal.  

Prior to January 12, 1998, under Diagnostic Code 7101, a 10 
percent evaluation was warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when diastolic pressure was predominantly 100 or more.  A 20 
percent evaluation was warranted when diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation required diastolic pressure predominantly 
120 or more and moderately severe symptoms.  Finally, a 60 
percent rating required diastolic pressure predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

Effective January 12, 1998, under Diagnostic Code 7101, a 10 
percent evaluation is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when diastolic pressure is predominantly 100 or more; or 
systolic pressure is predominantly 160 or more; or where 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
that diastolic pressure be predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure predominantly 120 or 
more.  Finally, a 60 percent rating is assigned for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The most probative evidence on the severity of the veteran's 
hypertension consists of the medical findings reported in the 
VA outpatient treatment records and during the VA 
compensation examinations.  

During an October 1997 VA examination, the veteran's blood 
pressure was 120/80 in the sitting, standing and recumbent 
positions.  The diagnosis was hypertension and the examiner 
concluded that the veteran's blood pressure was fairly well 
controlled.  

In a June 1998 statement, the veteran's treating physician 
stated that he has hypertension but his blood pressure was 
well controlled at that time.  

VA outpatient treatment records dated from October 1997 to 
October 1998 show that the veteran's blood pressure was 
measured on multiple occasions and ranged from 150/80 to 
160/100.   

During a March 2001 VA examination, the veteran's blood 
pressure was 130/70, 115/70 and 130/74.  Cardiovascular 
examination was normal and chest x-ray examination was 
normal.  The diagnosis was hypertension, which the examiner 
concluded was under control.  

In a March 2002 statement, the veteran's treating physician 
again stated that the veteran had hypertension but his blood 
pressure was well controlled at that time.  

VA outpatient treatment record from August 1999 to March 2003 
show that the veteran's blood pressure was measured on 
multiple occasions and ranged from 124/70 to 140/80 with one 
reading at 120/80.

During a July 2003 VA examination, the veteran denied ever 
having been hospitalized for uncontrolled blood pressure.  
Blood pressure was 120/70.  The diagnosis was essential 
hypertension.  At an August 2003 VA examination, the 
veteran's blood pressure was 125/65 in the standing position 
and 138/72 in the lying position.  

The medical evidence of record establishes that the veteran's 
hypertension has been primarily manifested by diastolic blood 
pressure readings that range from 65 to 100 with the 
predominant readings from 70 to 80.  The medical evidence of 
record also establishes that the veteran's hypertension is 
primarily manifested by systolic blood pressure readings that 
range from 115 to 160 with the predominant readings from 120 
to 130.  There were no diastolic blood pressure readings over 
100.  There were only two occasions that the veteran's 
systolic blood pressure reading reach 160.  Moreover, the 
medical examiners in this case have all concluded that the 
veteran's hypertension is well controlled on medication.  
While the Board notes the veteran's use of multiple 
medications to control his hypertension, this is not a 
criterion for higher evaluation.  Under the rating criteria 
in effect prior to January 12, 1998, the competent medical 
evidence in this case demonstrates that the veteran's 
diastolic pressure was not predominantly 110 or more with 
definite symptoms.  Under the rating criteria effective 
January 12, 1998, the competent medical evidence in this case 
demonstrates that the veteran's diastolic pressure is not 
predominantly 110 or more and his systolic pressure is not 
predominantly 200 or more.  

The Board finds that the evidence is not evenly balanced in 
this case and the preponderance of the evidence does not 
support an evaluation in excess of 10 percent for 
hypertension.  Thus, the Board concludes that the criteria 
for a disability rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.  

REMAND

The veteran seeks service connection for heart disease, which 
he argues is secondary to his service-connected hypertension.  

A January 1980 private electrocardiographic study noted that 
the tracing was suggestive of an old inferior infarction but 
otherwise unremarkable.  In statements dated in June 1998, 
March 2002 and April 2004 his treating physicians stated that 
this testing indicated possible hypertensive heart disease.  

During an October 1997 VA examination, the examiner noted no 
history of coronary artery disease or myocardial infarction.  
However, the veteran stated that he was told he had an 
enlarged heart.    

During a March 2001 VA heart examination, the veteran stated 
that he had undergone a Thallium stress test at St. Barnabas 
Hospital in New Jersey in 1994.  Based on physical 
examination and diagnostic studies the VA physician concluded 
that there was no evidence of significant hypertensive heart 
disease by electrocardiogram or echocardiogram.  The 
physician noted that the veteran did not forward the Thallium 
stress test results.  

During a July 2003 VA heart examination, the veteran again 
stated that he had undergone a Thallium stress test in 1994.  
Based on physical examination and a history from the veteran, 
the VA physician concluded that it did not appear that the 
veteran has a history of coronary atherosclerosis.  The 
physician stated that this would definitely be confirmed upon 
stress test results.  The physician noted that the veteran 
did not forward the Thallium stress test results.  

At the personal hearing, the veteran testified that he is 
currently receiving treatment for arteriosclerotic heart 
disease from Sanjay Kumar, M.D., Point Pleasant Medical 
Group, 201 Arnold Avenue, Pt. Pleasant Beach, New Jersey, 
08742, and at the Brick VA outpatient treatment clinic.  He 
also testified that his treating VA physician, Andrew 
Saporito, M.D., indicated a relationship between his 
hypertension and heart disease.  These records have not been 
obtained.  The Board finds that these test results should be 
obtained and the veteran provided an examination to determine 
whether or not he has heart disease, and if so, whether it is 
related to his service-connected hypertension.  

The veteran seeks service connection for residuals of a right 
leg growth.  
The service medical records show the veteran was hospitalized 
in October 1959 after injuring a growth on the right pre-
tibial lower extremity.  He stated that the growth on his 
right shin had been there for many years.  He was admitted 
for diagnosis undetermined (papilloma with traumatic 
bleeding).  Several days later the growth was excised.  
Several days following the surgery he developed swelling, 
redness and tenderness around the wound.  He underwent saline 
soaks for 10 days and the wound healed by secondary 
intension.  The veteran was discharge to duty at that time.  
The records then indicate that on December 2, 1959 to 
diagnosis was changed to polyp, n.e.c., right leg with 
ulceration and infection, which existed prior to service.  
The following day he returned to duty.  Although the veteran 
testified that the wound remained open and he returned for 
dressing changes on several occasions during active service, 
the service medical records do not show further treatment.  
The September 1963 separation medical examination shows the 
lower extremities were normal.  

During a post-service VA examination in October 1966, the 
veteran complained of sharp pain behind the tibial bone on 
the lateral and medial side of the lower leg.  The veteran 
stated that some days he experienced sharp pain after 
standing for long periods of time.  Physical examination 
showed a smooth, healed one-inch scar, which was 
asymptomatic.  There was no cellulites, swelling, edema, 
distortion or keloidal formation of the described area.  The 
scar was not depressed.  

The veteran submitted a September 1998 statement from a 
physician who reviewed the in-service hospitalization 
records.  The veteran related that the extent of infection 
and necrosis of tissue and muscle was severe.  The veteran 
recalled that he felt his leg was in danger due to infection 
and gangrenous tissue.  The physician stated that the veteran 
has insulin dependent diabetes mellitus and a Charcot midfoot 
arthropathy, which requires the use of a patella 
weightbearing brace and custom molded shoes with crutches for 
support during ambulation.  The physician stated that, while 
Charcot arthropathy is usually mircotrauma over a long period 
of time or a particular incident of trauma, there is usually 
a predisposition to this condition due to profound peripheral 
neuropathy.  The physician opined that it would be necessary 
to know the extent of the necrosis of tissue and muscular 
atrophy in 1959 to determine the possible causes of the 
veteran's Charcot mechanism.  

The Board finds that a VA examination is necessary because 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
it indicates that the claimed disability may be associated 
with the established in-service event.  VA's duty to assist 
the veteran includes obtaining relevant medical records and a 
medical examination and/or opinion where the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment 
heart disease.  The veteran underwent a 
Thallium stress test at St. Barnabas 
Hospital in New Jersey in 1994 and it 
appears he has a copy of the test 
results.  The veteran testified the 
veteran testified that he is currently 
receiving treatment for arteriosclerotic 
heart disease from Sanjay Kumar, M.D., 
Point Pleasant Medical Group, 201 Arnold 
Avenue, Pt. Pleasant Beach, New Jersey, 
08742, and at the Brick VA outpatient 
treatment clinic.  He also testified that 
his treating VA physician, Andrew 
Saporito, M.D., indicated a relationship 
between his hypertension and heart 
disease.  After obtaining any necessary 
authorization, the VBA AMC should obtain 
these records.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

3.  After completion of #1-2, the VBA AMC 
should afford the veteran a VA cardiology 
examination to nature and etiology of any 
heart disease.  The claims file must be 
provided to the examiner for review prior 
to the examination.  The examiner is 
requested to provide opinions on the 
following questions:

Does the veteran currently have heart 
disease?  If so, what is the proper 
diagnosis for and heart disease found and 
did it begin or is it related to the 
veteran's active service, or is it 
proximately due to or the result of the 
veteran's service-connected hypertension?

The opinions must be accompanied by a 
complete rationale.  

4.  The VBA AMC should also afford the 
veteran a VA examination to nature and 
etiology of any residuals of the 1959 
removal of the growth from his right 
lower extremity.  The claims file must be 
provided to the examiner for review prior 
to the examination.  The examiner is 
requested to provide opinions on the 
following questions:

Did the veteran's growth on the right 
pre-tibial lower extremity preexist his 
entry into active service?  

Did the growth on the right pre-tibial 
lower extremity increase in severity 
during active service as a result of the 
1959 surgery or did it result in any 
other condition involving the right lower 
extremity?  

Does the veteran currently have any 
current residual disability that is 
attributable to the 1959 surgical removal 
of the growth from the right lower 
extremity?  If so, what is the proper 
diagnosis for any residual disability?

The examiner is requested to address the 
findings recorded during active service, 
the findings reported during the October 
1966 VA examination, and the September 
1998 statement from the veteran's 
treating physician.  The opinions must be 
accompanied by a complete rationale.  

5.  The issues of entitlement to service 
connection for heart disease and 
residuals of a right leg growth should be 
readjudicated.  If the requested benefits 
are not granted, a supplemental statement 
of the case (SSOC) should be furnished.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim on the issues of service 
connection.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



